CONTINUATION OF BOX 12
Response to Arguments
Applicant’s amendment to claims filed April 20, 2022 have not been entered because the proposed amendment would not overcome the double-patenting rejection and would require new consideration.
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.  Claims 1-2, 8, 11, 14, 38, 42, and 51-52 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/842,679 (“the '679 application”).  Applicant asserts that pending claim 1 in the '679 application recites the intracranial administration of an rAAV comprising an AAV capsid protein having the sequence set forth in SEQ ID NO: 66 and that the '679 application demonstrates that an rAAV comprising an AAV capsid protein having the sequence set forth in SEQ ID NO: 66 surprisingly could be useful for delivering a transgene to a cell (e.g., a neuron) via intracranial administration.  Applicant argues that the claims in the '679 application are not an obvious variant of the pending claims and are patentably distinct from the pending claims in the present application.  In response to applicant’s arguments that the claims are not an obvious variant of the pending claims, the Office disagrees.  The claims of the ‘679 application use the same product with SEQ ID NO: 66.  It would have been obvious to make the compositions of the rAAV vector and AAV capsid protein having the sequence set forth in SEQ ID NO: 66 to make novel AAVs for gene therapy applications with new or enhanced tissue tropism properties.  The claims are not patentably distinct.
Therefore, none of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636